UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6105



COREY ELMO WELKER,

                                            Plaintiff - Appellant,

          versus


CARL R. PEED; CAPTAIN WOOD, Captain, Con-
finement; LIEUTENANT CORCORAN, Lieutenant,
Classification; LIEUTENANT BLAINE, Lieutenant,
Unknown;   LIEUTENANT   WHITLEY,   Lieutenant,
Unknown; DEPUTY SCOTT, Post Deputy; DEPUTY
CACHUELA, Post Deputy,

                                           Defendants - Appellees,

          and


OFFICE OF THE SHERIFF; PERSONNEL OF THE FAIR-
FAX COUNTY ADULT DETENTION & PRERELEASE
CENTER; MAJOR COLAVITA, Major, PRC; LT. CORNE-
LIUS, Lieutenant, Programs; KARL HOLSBURG,
Civilian Chaplin; SERGEANT MAIN; DEPUTY HULL;
DOCTOR SUSHI,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-1198-2)


Submitted:   June 18, 1998                  Decided:   July 8, 1998
Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Corey Elmo Welker, Appellant Pro Se. John J. Brandt, Robert S.
Corish, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Welker v. Peed, No. CA-95-1198-2 (E.D. Va. Dec. 16, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          AFFIRMED




                                2